                                                        ELECTRONICALLY FILED
   Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20COURT
                                                      Page:OF COMMON
                                                            1 of       PLEAS #: 5
                                                                 41 PAGEID
                                                     Wednesday, September 30, 2020 3:29:23 PM
                                                        CASE NUMBER: 2020 CV 03758 Docket ID: 34937013
                                                        MIKE FOLEY
                                                        CLERK OF COURTS MONTGOMERY COUNTY OHIO


                           IN THE COURT OF COMMON PLEAS
                             MONTGOMERY COUNTY, OHIO

HOLT CARLTON                                  )      CASE NO.
242 Southerly Hills                           )
Englewood, OH 45322                           )      JUDGE:
                                              )
                               Plaintiff,     )
                                              )
                      v.                      )      COMPLAINT FOR DAMAGES
                                              )      AND INJUNCTIVE RELIEF
CSX TRANSPORTATION, INC.                      )
Willard Yard                                  )      JURY DEMAND ENDORSED
2826 Liberty Rd.                              )      HEREIN
Willard, OH 44890                             )
                                              )
        Serve also:                           )
        CSX Transportation, Inc.              )
        CT Corporation System (Stat. Agent)   )
        4400 Easton Commons Way, Ste. 125     )
        Columbus, Ohio 43219                  )
                                              )
        -and-                                 )
                                              )
        CSX Transportation Inc.               )
        Corporate Headquarters                )
        500 Water Street, 15th Floor          )
        Jacksonville, FL 32202                )
                                              )
-and-                                         )
                                              )
TIM SMITH                                     )
c/o CSX Transportation, Inc.                  )
Willard Yard                                  )
2826 Liberty Rd.                              )
Willard, OH 44890                             )
                                              )
-and-                                         )
                                              )
CLAY BARNETT                                  )
c/o Tarkowsky & Piper Co., L.P.A.             )
3 N. Main Street, Suite 500                   )
Mansfield, Ohio 44902                         )
                                              )
-and-                                         )
                                              )
   Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 2 of 41 PAGEID #: 6




MATT DEATON                                      )
c/o CSX Transportation, Inc.                     )
Willard Yard                                     )
2826 Liberty Rd.                                 )
Willard, OH 44890                                )
                                                 )
                               Defendants.       )
                                                 )

       Plaintiff Holt Carlton, by and through undersigned counsel, as his Complaint against the

Defendants, states and avers the following:

                            PARTIES, JURISDICTION, & VENUE

   1. Carlton is a resident of the city of Englewood, Montgomery County, state of Ohio.

   2. Defendant CSX TRANSPORTATION, INC. (“CSX”) is a foreign-incorporated company

       that conducts business throughout the state. The relevant location with the events and

       omissions of this Complaint took place was at and around CSX’s various sites throughout

       the state.

   3. CSX is, and was at all times hereinafter mentioned, Carlton’s employer within the

       meaning of Title VII of the Civil Rights Act of 1964 (“Title VII”) 42 U.S.C §2000e and

       R.C. § 4112.01(A)(2).

   4. CSX is, and was at all times hereinafter mentioned, Carlton’s employer within the

       meaning R.C. § 4112.01(A)(2).

   5. Upon information and belief, Defendant TIM SMITH is a resident of Ohio.

   6. Smith is, and was at all times hereinafter mentioned, a manager, supervisor, and/or agent

       of CSX, and as such, an employer within the meaning of R.C. § 4112.01(A)(2).

   7. All of the material events alleged in this Complaint occurred in or around Huron County, Ohio

       and its surrounding areas.




                                                .2
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 3 of 41 PAGEID #: 7




8. Personal jurisdiction is proper over Defendants pursuant to R.C. § 2307.382(A)(1), (3),

   and/or (4).

9. Venue is proper pursuant to Civ. R. 3(C)(1), (2), (3), (4), (6), (7), (12), and/or (13)(b).

10. This Court is a court of general jurisdiction over the claims presented herein, including

   all subject matters of this Complaint.

                                            FACTS

11. Carlton is a former employee of CSX.

12. At all times noted herein, Carlton was qualified for his position with CSX.

13. At all times noted herein, Carlton could fully perform the essential functions of his job,

   with or without a reasonable accommodation.

14. Carlton is African-American, placing him in a protected class for his race.

15. Carlton was age 55 at the time of his termination, and thus is also in a protected class for

   his age.

16. Defendants had notice of Carlton’s protected classes prior to his termination.

17. Carlton worked for CSX, ending as a Signal Foreman, from July 17, 1990 until CSX

   Transportation terminated Carlton’s employment on or about May 4, 2020.

18. Carlton was also one of very few African American employees for CSX and is

   substantially older than the others named herein.

19. Throughout his early employment, Carlton had little history of discipline of any kind.

20. Carlton began having issues around 2010. Younger Caucasian workers began to come in

   and viewed Carlton as a threat because of his seniority and because of his race.




                                              .3
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 4 of 41 PAGEID #: 8




21. Two individuals, Defendant Deaton (late 30s, Caucasian) and Defendant Barnett (30s,

   Caucasian), constantly undermined Carlton’s authority and harassed Carlton in an

   attempt to get him terminated.

22. Deaton and Barnett also constantly spread rumors around the employees about how

   Carlton was unorganized and how he didn’t want to work.

      a. As an example, after a safety meeting, Deaton and Barnett circumvented the

          established chain of communications and excluded Carlton in work related

          matters that he had authority on. Instead of going through Carlton, per protocol,

          they went straight to Cameron Adkins (30s, Caucasian), the Project Manager.

          Adkins denied their request. Regardless, Barnett approached Carlton saying they

          had permission to move the signals. When Carlton found out they lied, he

          confronted them. Deaton and Barnett told Carlton that he “didn’t understand” the

          process. Carlton made multiple reports of Deaton and Barnett’s behavior to Jason

          Geralds (manager of signal construction, late 30s/early 40s, Caucasian) but

          nothing ever seemed to be done to curtail their harassment and undermining of

          Carlton’s authority.

23. Carlton’s situation only became more severe when the COVID-19 pandemic caused

   havoc around the United States, in or around March 2020.

24. Numerous employees were laid off due the pandemic, so Deaton and Barnett decided to

   escalate their harassment in an attempt to secure their jobs at Carlton’s expense.

25. On or about March 17, 2020, Deaton and Barnett continued to harass Carlton and even

   sent him a harassing text message with a picture of an anchor. The meaning of the picture

   was that Carlton was dragging the team down because of his age.



                                            .4
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 5 of 41 PAGEID #: 9




26. On or about March 19, 2020, Geralds instructed Carlton to bring his team to the Willard

   yard for a routine drug screen.

27. Deaton, Carlton, and fellow signalwoman Kim Furman (mid-40s, African American)

   drove together.

28. Despite having the directive from Geralds, Deaton demanded the group stop at the

   Greenwich site for a job briefing.

29. While at the briefing, Barnett asked Carlton why he didn’t drive the crane truck last

   night.

30. After the briefing, Barnett began screaming at Carlton, calling him a bad leader,

   harassing him, and undermining his authority.

31. Carlton tried to deescalate the situation by telling Barnett to calm down and that if he

   didn’t want to drive the crane, he could just go home.

32. Deaton, Carlton, and Furman continued towards Willard.

33. In an attempt to “one-up” Barnett’s childish behavior, Deaton stopped at Walnut road and

   began throwing a temper tantrum. He threw tools out of the truck, screamed at Carlton,

   and was outright insulting and insubordinate.

34. Unfortunately, while dealing with Deaton childish behavior, Carlton accidentally and

   unknowingly bumped into Furman.

35. Carlton only learned that this happened when Furman brought it up to him later; he

   apologized immediately.

36. After Carlton apologized, Furman seemed like she was alright, and the situation seemed

   resolved.




                                           .5
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 6 of 41 PAGEID #: 10




37. The next day near the end of their shift, on or about March 20, 2020, Deaton screamed

   and cussed at Carlton again.

38. Carlton tried his best to ignore them, but Deaton and Barnett even inspired another

   employee, Tyler Robinson (20s, Caucasian), to start screaming and cussing at Carlton as

   well.

39. Carlton again made a complaint to Geralds about Deaton and Robinson’s behavior.

40. Carlton told Geralds that they were overly aggressive and were continuing to undermine

   him. Carlton wanted them off the site.

41. On or about March 21, 2020, Chris Seller (supervisor, late 40s/early 50s, Caucasian)

   came to Carlton’s site.

42. Seller held a meeting where he told the employees that the team might need some

   “addition by subtraction,” and that things needed to be smoothed out.

43. Carlton assumed that this was regarding his complaint to Geralds. It was not. Instead,

   Seller made it abundantly clear in the meeting that Carlton should not complain or report

   problems anymore.

44. Effectively, Seller did not care about the issues Carlton faced, but rather simply wanted

   Carlton to stay silent and to keep working. After the meeting, Seller interviewed several

   employees.

45. While Seller interviewed Deaton, Deaton filed a false report that Carlton had shoved

   Furman during the incident that occurred a few days prior. This was an outright lie.

46. Deaton purposefully filed this false report to set Carlton up for termination.

47. Deaton viewed Carlton as an old anchor that dragged the team down, and he was now

   attempting to usurp Carlton’s position from him.



                                             .6
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 7 of 41 PAGEID #: 11




48. Some time after, Defendant Smith (regional director, late 40s/early 50s, Caucasian) asked

   to speak to Carlton. Smith asked Carlton bluntly if he had ever “laid hands” on Furman.

49. Carlton rightfully denied the allegation. Smith asked if Carlton had ever grabbed Furman

   by her shoulder and twisted/shook her.

50. Carlton again rightfully denied the allegation. Smith then asked about the conversation

   Carlton had with Furman on March 19, 2020.

51. Carlton acknowledged that a conversation happened. Smith then claimed that

   conversation’s existence was evidence that he had laid hands on Furman.

52. Carlton again denied this allegation and explained to Smith that just because a

   subordinate talked to him didn’t mean he had physically assaulted her.

53. Smith told Carlton that he was suspended without pay, pending investigation.

54. Carlton’s employment was terminated some time after, effective on or about May 4,

   2020.

55. Carlton made numerous complaints to CSX about how his subordinates were attempting

   to set him up for failure.

56. Carlton specifically referenced the anchor and its allusion to his age. Carlton had

   specifically cited his age in several of those complaints, which made them formal,

   protected complaints of discrimination.

57. Carlton also believed his race was a factor in his subordinates’ mutinous actions, but he

   was concerned that if he mentioned his race, that CSX would take his complaints even

   less seriously.

58. Unfortunately, Carlton was right. CSX did not care about any of his complaints,

   regardless of their protected status or not.



                                             .7
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 8 of 41 PAGEID #: 12




59. Further, the “investigation” conducted by CSX Transportation included a hearing on or

   about April 15, 2020.

60. In this hearing, Furman denied that Carlton had ever grabbed, twisted, or shook her. She

   denied that Carlton had even laid any hands on her and explained that Deaton was the

   aggressor in the situation.

61. Furman even stated she did not agree with her previous written statement, specifically in

   her word choice of “shove.”

62. Furman was threatened in an attempt to coerce her into complying with this farce of an

   investigation.

63. Furman was threatened with charges if she was “changing her story,” which Furman very

   clearly was not.

64. Carlton and Furman tried in vain to point out the numerous logical inconsistencies of the

   complaint, but Smith and CSX Transportation were not interested in what actually

   happened.

65. All Smith and CSX Transportation wanted was an excuse to terminate an older African

   American man, despite his decades of stellar work for the company.

66. Desperate to keep the job he loved, Carlton filed a letter with another formal and

   protected complaint in or around late April 2020 to plead with CSX to allow him to

   continue working.

67. Carlton also filed a complaint of discrimination based on his age to CSX’s EthicsPoint

   online system.

68. Despite multiple protected activities, CSX Transportation terminated Carlton’s

   employment effective on May 4, 2020.



                                           .8
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 9 of 41 PAGEID #: 13




69. CSX’s termination of Carlton was an adverse employment action against him.

70. CSX’s purported reason for Carlton’s termination is pretext for age and racial

   discrimination and/or retaliation.

71. As a result of the above, Carlton has suffered damages, including economic damages, as

   well as severe emotional distress, anxiety, and depression.

 COUNT I: RACIAL DISCRIMINATION IN VIOLATION OF R.C. §4112, et seq.
                   (Defendants CSX and Smith Only)

72. Carlton restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

73. Carlton is African-American, and thus is in a protected class for his race.

74. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

   to discriminate against an employee on the basis of the employee’s race.

75. Defendants treated Carlton differently than other similarly situated employees based upon

   his race.

76. Defendants’ termination of Carlton was an adverse employment action against him.

77. Defendants’ purported reason for Carlton’s termination was pretextual.

78. Defendants actually terminated Carlton’s employment due to his race.

79. Defendants violated R.C. § 4112 et seq. by terminating Carlton because of his race.

80. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by treating Carlton differently

   from other similarly situated employees outside his protected class.

81. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

   policies in a disparate manner based on Carlton’s race.

82. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

   policies in a disparate manner based on Carlton’s race.


                                             .9
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 10 of 41 PAGEID #: 14




 83. Carlton incurred emotional distress damages as a result of Defendants’ conduct described

    herein.

 84. As a direct and proximate result of Defendants’ acts and omissions, Carlton has suffered

    and will continue to suffer damages.

    COUNT II: AGE DISCRIMINATION IN VIOLATION OF R.C. §4112, et seq.
                     (Defendants CSX and Smith Only)

 85. Carlton restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

 86. Carlton is in a protected class for his age (discussed supra).

 87. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

    to discriminate against an employee on the basis of the employee’s age.

 88. Defendants treated Carlton differently than other similarly situated employees based upon

    his age.

 89. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by treating Carlton differently

    from other similarly situated employees outside his protected class.

 90. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

    policies in a disparate manner based on Carlton’s age.

 91. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

    policies in a disparate manner based on Carlton’s age.

 92. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by terminating Carlton’s

    employment because of his age.

 93. Defendants’ termination of Carlton’s employment was an adverse employment action

    against him.

 94. Defendants’ proffered reason for Carlton’s termination was pretextual.


                                              .10
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 11 of 41 PAGEID #: 15




 95. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by terminating Carlton’s

    employment because of his age.

 96. Carlton incurred emotional distress damages as a result of Defendants’ conduct described

    herein.

 97. As a direct and proximate result of Defendants’ acts and omissions, Carlton has suffered

    and will continue to suffer damages.

                               COUNT III: RETALIATION
                             (Defendants CSX and Smith Only)

 98. Carlton restates each and every prior paragraph of this complaint, as if it were fully

    restated herein.

 99. As a result of the Defendants’ discriminatory conduct described above, Carlton

    complained of the discrimination, harassment, and disparate treatment he was

    experiencing.

 100.         Subsequent to Carlton’s complaints to management about harassment, bullying,

    and disparate treatment toward him, Defendants took adverse employment actions against

    Carlton, including terminating his employment.

 101.         Defendant’s actions were retaliatory in nature based on Carlton’s opposition to

    the unlawful discriminatory conduct.

 102.         Pursuant to R.C. § 4112 et seq. and Title VII, it is an unlawful discriminatory

    practice to discriminate in any manner against any other person because that person has

    opposed any unlawful discriminatory practice.

 103.         As a direct and proximate result of Defendants’ retaliatory discrimination against

    and discharge of Carlton, he has suffered and will continue to suffer damages, including

    economic, emotional distress and physical sickness damages.


                                             .11
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 12 of 41 PAGEID #: 16




                   COUNT IV: UNLAWFUL AIDING, ABETTING,
                     AND INCITING OF DISCRIMINATION
                      (Defendants Barnett and Deaton Only)

 104.       Carlton restates each and every prior paragraph of this complaint, as if it were

    fully restated herein.

 105.       Pursuant to R.C. § 4112.02(J), it is unlawful “[f]or any person to aid, abet, incite,

    compel, or coerce the doing of any act declared by this section to be an unlawful

    discriminatory practice...”

 106.       Smith aided, abetted, incited, coerced, and/or compelled CSX’s discriminatory

    termination of Plaintiff.

 107.       Smith aided, abetted, incited, coerced, and/or compelled CSX’s discriminatory

    treatment of Carlton.

 108.       Smith violated R.C. § 4112.02(J) and § 4112.99 by aiding, abetting, and inciting

    discrimination against Carlton.

 109.       As a direct and proximate result of Defendant’s conduct, Carlton has suffered and

    will continue to suffer damages, including economic, emotional distress and physical

    sickness damages.

                                  DEMAND FOR RELIEF

 WHEREFORE, Carlton demands from Defendant the following:

    a) Issue a permanent injunction:

          i.    Requiring Defendant to abolish discrimination, harassment, and retaliation;

         ii.    Requiring allocation of significant funding and trained staff to implement all

                changes within two years;




                                             .12
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 13 of 41 PAGEID #: 17




        iii.   Requiring removal or demotion of all supervisors who have engaged in

               discrimination, harassment, or retaliation, and failed to meet their legal

               responsibility to promptly investigate complaints and/or take effective action

               to stop and deter prohibited personnel practices against employees;

        iv.    Creating a process for the prompt investigation of discrimination, harassment,

               or retaliation complaints; and

         v.    Requiring mandatory and effective training for all employees and supervisors

               on discrimination, harassment, and retaliation issues, investigations, and

               appropriate corrective actions;

    b) Issue an order requiring Defendant to expunge his personnel file of all negative

       documentation;

    c) An award against Defendant for compensatory and monetary damages to compensate

       Carlton for physical injury, physical sickness, lost wages, emotional distress, and

       other consequential damages, in an amount in excess of $25,000 per claim to be

       proven at trial;

    d) An award of punitive damages against Defendant in an amount in excess of $25,000;

    e) An award of reasonable attorneys’ fees and non-taxable costs for Carlton’s claims as

       allowable under law;

    f) An award of the taxable costs of this action; and

    g) An award of such other relief as this Court may deem necessary and proper.




                                            .13
  Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 14 of 41 PAGEID #: 18




                                                    Respectfully submitted,


                                                    __/s/ Matthew G. Bruce____
                                                    Matthew G. Bruce (0083769)
                                                           Trial Attorney
                                                    Evan R. McFarland (0096953)
                                                    THE SPITZ LAW FIRM, LLC
                                                    Spectrum Office Tower
                                                    11260 Chester Road, Suite 825
                                                    Cincinnati, Ohio 45246
                                                    Phone: (216) 291-0244 x173
                                                    Fax: (216) 291-5744
                                                    Email: Matthew.Bruce@SpitzLawFirm.com
                                                    Email: Evan.McFarland@SpitzLawFirm.com

                                                    Attorneys for Plaintiff Holt Carlton




                                      JURY DEMAND

Plaintiff Holt Carlton demands a trial by jury by the maximum number of jurors permitted.


                                                    __/s/ Matthew G. Bruce____
                                                    Matthew G. Bruce (0083769)




                                              .14
                                                                                      ELECTRONICALLY FILED
                                                            COURT15
         Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: OF of
                                                                     COMMON   PLEAS #: 19
                                                                        41 PAGEID
                                                            Wednesday, September 30, 2020 3:29:23 PM
                                                                                      CASE NUMBER: 2020 CV 03758 Docket ID: 34937015
                                                                                      MIKE FOLEY
                                                                                      CLERK OF COURTS MONTGOMERY COUNTY OHIO




                  MONTGOMERY COMMON PLEAS COURT / GENERAL DIVISION
                              CIVIL CASE INFORMATION
                           This document has been automoatically generated by the Electronic Filing System



  PARTICIPANT NAME                                 TYPE                                   ATTORNEY FOR PARTY
  HOLT CARLTON                                     MAIN PLAINTIFF                         BRUCE
  CSX TRANSPORTATION INC.                          MAIN DEFENDANT


  CATEGORY                                                                        VALUE
  CASE TYPE                                                                       Civil
  JURY DEMAND                                                                     Yes
  PRAYER AMOUNT                                                                   25000
  ACTION TYPE                                                                     CIVIL ALL OTHER
  TYPE OF RESOLUTION
  PARCEL NUMBER (MORTGAGE FORECLOSURE ONLY)


                                           REFILING INFORMATION

  CASE NUMBER               JUDGE                                 MAIN PLAINTIFF                         MAIN DEFENDANT

                     SUITS INVOLVING LIKE ISSUES AND SIMILAR PARTIES

  CASE NUMBER               JUDGE                                 MAIN PLAINTIFF                         MAIN DEFENDANT



The Filer submitted this information and the document was generated.
Filer: Matthew G. Bruce
                                                              ELECTRONICALLY FILED
                                                          COURT16
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: OF of
                                                                   COMMON   PLEAS #: 20
                                                                      41 PAGEID
                                                          Wednesday, September 30, 2020 3:29:23 PM
                                                              CASE NUMBER: 2020 CV 03758 Docket ID: 34937016
                                                              MIKE FOLEY
                                                              CLERK OF COURTS MONTGOMERY COUNTY OHIO




                                       MIKE FOLEY
                        MONTGOMERY COUNTY CLERK OF COURTS
                         41 N. PERRY STREET, DAYTON, OHIO 45422

                             INSTRUCTIONS FOR SERVICE


HOLT CARLTON
PLAINTIFF/PETITIONER



CSX TRANSPORTATION INC.
DEFENDANT/RESPONDENT


PLEASE ISSUE SERVICE TO: (Name and Address)
CLAY BARNETT
CO TARKOWSKY PIPER CO. L.P
3 N. MAIN STREET SUITE 500
MANSFIELD, OH 44902

CSX TRANSPORTATION INC.
WILLARD YARD
2826 LIBERTY RD.
WILLARD, OH 44890

CSX TRANSPORTATION INC.
CT CORPORATION SYSTEM STAT. AGENT
4400 EASTON COMMONS WAY STE. 125
COLUMBUS, OH 43219

CSX TRANSPORTATION INC.
CSX TRANSPORTATION INC.
CORPORATE HEADQUARTERS
500 WATER STREET 15TH FLOOR
JACKSONVILLE, FL 32202

MATT DEATON
        Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 17 of 41 PAGEID #: 21

CO CSX TRANSPORTATION INC.
2826 LIBERTY RD.
WILLARD, OH 44890

TIM SMITH
CO CSX TRANSPORTATION INC.
2826 LIBERTY RD.
WILLARD, OH 44890

VIA: Service by Clerk

SERVICE PROVIDER:

TO BE SERVED (List all Documents to be Served)
Complaint FOR DAMAGES AND INJUNCTIVE RELIEF

Electronically Requested by: Matthew G. Bruce
                                                            ELECTRONICALLY FILED
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20COURT
                                                          Page:OF
                                                                18COMMON PLEAS
                                                                   of 41 PAGEID  #: 22
                                                         WEDNESDAY SEPTEMBER 30 2020 04:05:33 PM
                                                            CASE NUMBER: 2020 CV 03758 Docket ID: 34937092
                                                            MIKE FOLEY
                                                            CLERK OF COURTS MONTGOMERY COUNTY OHIO



     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                  SUMMONS
PLAINTIFF                                                                          CASE NUMBER
HOLT CARLTON                                                                        2020 CV 03758
VS
DEFENDANT                                                                      ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                        397370853608

TO THE FOLLOWING NAMED DEFENDANT:
CSX TRANSPORTATION INC.
WILLARD YARD
2826 LIBERTY RD.
WILLARD OH 44890


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
HOLT CARLTON
242 SOUTHERLY HILLS
ENGLEWOOD, OH 45322


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 19 of 41 PAGEID #: 23

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                     /s/ MIKE FOLEY, ISSUED Wednesday, September 30, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 20 of 41 PAGEID #: 24

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
HOLT CARLTON                                                                             2020 CV 03758
VS
DEFENDANT                                                                           ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                             397370853608

TO THE FOLLOWING NAMED PARTY:
CSX TRANSPORTATION INC.
WILLARD YARD
2826 LIBERTY RD.
WILLARD, OH 44890

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 21 of 41 PAGEID #: 25

                     PAGE INTENTIONALLY LEFT BLANK
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 22 of 41 PAGEID #: 26




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
HOLT CARLTON                                                                      2020 CV 03758
VS
DEFENDANT                                                                     ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                      397370868633

TO THE FOLLOWING NAMED DEFENDANT:
CSX TRANSPORTATION INC.
CSX TRANSPORTATION INC.
CORPORATE HEADQUARTERS
JACKSONVILLE FL 32202


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
HOLT CARLTON
242 SOUTHERLY HILLS
ENGLEWOOD, OH 45322


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 23 of 41 PAGEID #: 27

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                     /s/ MIKE FOLEY, ISSUED Wednesday, September 30, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 24 of 41 PAGEID #: 28

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
HOLT CARLTON                                                                             2020 CV 03758
VS
DEFENDANT                                                                           ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                             397370868633

TO THE FOLLOWING NAMED PARTY:
CSX TRANSPORTATION INC.
CSX TRANSPORTATION INC.
CORPORATE HEADQUARTERS
JACKSONVILLE, FL 32202

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 25 of 41 PAGEID #: 29

                     PAGE INTENTIONALLY LEFT BLANK
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 26 of 41 PAGEID #: 30




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
HOLT CARLTON                                                                      2020 CV 03758
VS
DEFENDANT                                                                     ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                      397370871423

TO THE FOLLOWING NAMED DEFENDANT:
CSX TRANSPORTATION INC.
CT CORPORATION SYSTEM STAT. AGENT
4400 EASTON COMMONS WAY STE. 125
COLUMBUS OH 43219


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
HOLT CARLTON
242 SOUTHERLY HILLS
ENGLEWOOD, OH 45322


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 27 of 41 PAGEID #: 31

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                     /s/ MIKE FOLEY, ISSUED Wednesday, September 30, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 28 of 41 PAGEID #: 32

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
HOLT CARLTON                                                                             2020 CV 03758
VS
DEFENDANT                                                                           ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                             397370871423

TO THE FOLLOWING NAMED PARTY:
CSX TRANSPORTATION INC.
CT CORPORATION SYSTEM STAT. AGENT
4400 EASTON COMMONS WAY STE. 125
COLUMBUS, OH 43219

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 29 of 41 PAGEID #: 33

                     PAGE INTENTIONALLY LEFT BLANK
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 30 of 41 PAGEID #: 34




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
HOLT CARLTON                                                                      2020 CV 03758
VS
DEFENDANT                                                                     ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                      397370874650

TO THE FOLLOWING NAMED DEFENDANT:
TIM SMITH
CO CSX TRANSPORTATION INC.
2826 LIBERTY RD.
WILLARD OH 44890


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
HOLT CARLTON
242 SOUTHERLY HILLS
ENGLEWOOD, OH 45322


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 31 of 41 PAGEID #: 35

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                     /s/ MIKE FOLEY, ISSUED Wednesday, September 30, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 32 of 41 PAGEID #: 36

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
HOLT CARLTON                                                                             2020 CV 03758
VS
DEFENDANT                                                                           ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                             397370874650

TO THE FOLLOWING NAMED PARTY:
TIM SMITH
CO CSX TRANSPORTATION INC.
2826 LIBERTY RD.
WILLARD, OH 44890

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 33 of 41 PAGEID #: 37

                     PAGE INTENTIONALLY LEFT BLANK
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 34 of 41 PAGEID #: 38




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
HOLT CARLTON                                                                      2020 CV 03758
VS
DEFENDANT                                                                     ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                      397370876263

TO THE FOLLOWING NAMED DEFENDANT:
CLAY BARNETT
CO TARKOWSKY PIPER CO. L.P
3 N. MAIN STREET SUITE 500
MANSFIELD OH 44902


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
HOLT CARLTON
242 SOUTHERLY HILLS
ENGLEWOOD, OH 45322


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 35 of 41 PAGEID #: 39

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                     /s/ MIKE FOLEY, ISSUED Wednesday, September 30, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 36 of 41 PAGEID #: 40

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
HOLT CARLTON                                                                             2020 CV 03758
VS
DEFENDANT                                                                           ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                             397370876263

TO THE FOLLOWING NAMED PARTY:
CLAY BARNETT
CO TARKOWSKY PIPER CO. L.P
3 N. MAIN STREET SUITE 500
MANSFIELD, OH 44902

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 37 of 41 PAGEID #: 41

                     PAGE INTENTIONALLY LEFT BLANK
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 38 of 41 PAGEID #: 42




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
HOLT CARLTON                                                                      2020 CV 03758
VS
DEFENDANT                                                                     ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                      397370879870

TO THE FOLLOWING NAMED DEFENDANT:
MATT DEATON
CO CSX TRANSPORTATION INC.
2826 LIBERTY RD.
WILLARD OH 44890


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
HOLT CARLTON
242 SOUTHERLY HILLS
ENGLEWOOD, OH 45322


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 39 of 41 PAGEID #: 43

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                     /s/ MIKE FOLEY, ISSUED Wednesday, September 30, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 40 of 41 PAGEID #: 44

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
HOLT CARLTON                                                                             2020 CV 03758
VS
DEFENDANT                                                                           ARTICLE NUMBER
CSX TRANSPORTATION INC. et al                                                             397370879870

TO THE FOLLOWING NAMED PARTY:
MATT DEATON
CO CSX TRANSPORTATION INC.
2826 LIBERTY RD.
WILLARD, OH 44890

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 1:20-cv-00876-MRB Doc #: 1-1 Filed: 10/30/20 Page: 41 of 41 PAGEID #: 45

                     PAGE INTENTIONALLY LEFT BLANK
